internal_revenue_service number release date index number ---------------------------------------- ------------------------------- ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-131025-11 date date ------------------------------------------------------------------------------- legend ----------------------------------------------------- ------------------------- decedent ------------------------------------------------- trustees date date ---------------------- year ------- year ------- trust -------------------------------------------------------------------------------------------------------------- w ----------- x --------- ------------------------------------------------------------------------------------------ dear ------------- this letter responds to a letter dated date from your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code code and ' and of the procedure and administration regulations to allocate decedent’s generation-skipping_transfer gst_exemption to a_trust facts on date a date prior to date decedent created an irrevocable_trust trust for the benefit of decedent’s daughters and their descendants also on the same day decedent funded trust with cash in the amount of dollar_figurew date is in year decedent also transferred cash in the amount of dollar_figurex to trust on date date is in year plr-131025-11 decedent provided her accountants with all relevant documents pertaining to the transfer the accountants prepared the year and year form sec_709 united_states gift and generation-skipping_transfer_tax returns for the year and year gifts to trust but the accountants failed to allocate decedent’s gst_exemption to these transfers after the death of decedent decedent’s estate hired an attorney to help with the administration of the estate the estate’s attorney discovered that decedent’s accountants failed to allocate decedent’s gst_exemption on the year and year form sec_709 trustees request an extension of time to allocate decedent’s gst_exemption to the date and date transfers to trust it is represented that to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would give rise to a gst tax_liability law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for decedents dying and generation-skipping transfers before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting plr-131025-11 comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 section provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore trustees are granted an extension of time of days from the date of this letter to allocate decedent’s available plr-131025-11 gst_exemption to the date and date transfers to trust the allocations will be effective as of the date of the transfers and will be based on the value of the gifts on the date of the transfers the allocations of decedent’s gst_exemption should be made on form sec_709 and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh along with the form sec_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs and special industries by _____________________________ lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
